Citation Nr: 0814998	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  01-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional nonservice-connected disability 
pension benefits for two of the veteran's children, C. and A.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2001, the veteran and his friend testified at a 
video-teleconference, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is in the claims folder.  

In a March 2002 decision, the Board denied the veteran 
entitlement to additional nonservice-connected disability 
pension benefits for two of his children.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).

In an April 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's March 13, 2002, decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
entitlement to additional nonservice-connected disability 
pension benefits for two of the veteran's children to the 
Board for issuance of a readjudication decision that takes 
into consideration and is in compliance with the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  Consequently, the Board remanded 
the claim in December 2003.  The action directed in the 
Board's remand has been completed to the extent possible, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran and his wife were married in 1974; they had 
five children, including A. and C.; A. was born in December 
1978 and C. was born in December 1982.

3.  The veteran was awarded nonservice-connected disability 
pension, effective from June 30, 1995; the rate of his 
monthly benefits was that of a single veteran without 
dependents.

4.  Between June 30, 1995, and July 1, 1999, the veteran's 
daughter, C., was neither a member of his household nor was 
the veteran reasonably contributing financially to her 
support.

5.  Between June 30, 1995 and June 1, 1997, the veteran's 
daughter, A., was neither a member of his household nor was 
the veteran reasonably contributing financially to her 
support.

6.  In February 2006, the schools attended by C. and A., 
children of the veteran, were contacted and records of their 
address during their attendance was requested; the schools 
replied that a signed release of information would be 
required.  The veteran was informed of this, did not sign a 
release form and responded in February 2006 that his case 
should be decided on evidence of record.  


CONCLUSION OF LAW

The criteria for additional VA nonservice-connected 
disability pension benefits for two of the veteran's 
children, C. and A., have not been met.  38 U.S.C.A. §§ 1521, 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.3, 3.57, 3.159, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters
The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2006 and March 2008.  This claim was filed 
in May 2000 and denied in June 2000, prior to the enactment 
of the VCAA.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The content of the most recent letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VA also informed the veteran in the March 2001 
statement of the case as well as at the October 2001 
videoconference hearing.  The RO's February 2006 letter to 
the veteran explained what he needed to provide to support 
his claim.  Adequate opportunities to submit evidence and 
request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2008.  The Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  In response to request for a release in 
an effort to obtain potential relevant evidence from the 
local schools, the veteran did not sign a release form but 
rather asked that his claim be decided on the record.  For 
these reasons, any failure in the timing of VCAA notice by 
the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

The veteran and P. were married in 1974.  They had five 
children, including A. and C..  A. was born in December 1978 
and C. was born in December 1982.

The veteran and P. were divorced in 1993.  A copy of the 
divorce degree does not contain any provisions pertaining to 
support or custody of their children.  In written statements 
and testimony presented at his personal hearing, the veteran 
also noted that no such provisions were legally made.

In June 1995, VA received the veteran's application for 
entitlement to nonservice-connected pension benefits.  The 
veteran and two witnesses signed this application. In that 
application, the veteran noted that he was divorced; he lived 
on Crest Avenue; his former wife lived on Fourth Street; and 
that his former wife had custody of A. and C., who were also 
living at the Fourth Street address.  He listed $194.00 from 
Supplemental Security/Public Assistance as his sole monthly 
income.  In response to question 31G on the application, the 
veteran indicated the he provided no monthly amount of 
support for his children.

The RO denied the veteran entitlement to nonservice-connected 
VA pension benefits in September 1995, which he appealed.  
During the appeal process, he appeared and testified at a 
personal hearing held at the RO in Pittsburgh, Pennsylvania, 
before a Veterans Law Judge.  In response to questioning 
whether he saw much of his family, he responded that he did 
not and stated he did not want to talk about that because he 
found it too touchy.  When asked whether he ever saw his 
former wife, he responded no, not that much.

During the veteran's February 1999 VA psychiatric 
examination, he related that he had a daughter who lived in 
the area and that he saw his three year old grandson almost 
every other day.  He stated that his daughter helped him with 
cooking and cleaning; the neighbors and his daughter brought 
him food and helped with his shopping; and his daughter was 
helping him pay his bills.  He stated that he felt bad 
because of his inability to be employed, "I couldn't do 
anything for them," referring to his children.  When asked to 
describe his relationships with his family, the veteran said 
"terrible, I'm divorced."  He reported that his mother was 75 
years old and on dialysis.  He further related that he has 
four brothers and six sisters with whom he had very little 
contact.  He described himself as being isolated, claiming 
that he did not have friends and that he did not like to talk 
on the telephone.

In March 1999, the RO awarded the veteran VA nonservice- 
connected pension, effective from June 1995, the date of 
receipt of his claim for pension. He was notified of the 
award by VA letter dated in April 1999.  In the letter, he 
was informed that the rate of his monthly pension was that of 
a single veteran with no dependents and no countable income, 
as reported by him.  He was advised to inform VA if his 
circumstances changed, such as receiving wages or gaining a 
dependent.

The veteran's signed VA Declaration of Status of Dependents, 
dated and received in March 1999, notes that he was divorced; 
that he was living on Crest Street; that his daughter, F. 
(who is not involved with the issue currently under 
consideration in this case) was living with him at the Crest 
Avenue address; that his former spouse was living on Oakville 
Waltz Road; and that C. was living with her mother at the 
Oakville Waltz Road address.  There is no mention of A. in 
the status of dependents declaration.

In a July 1999 letter to VA, the veteran related that, as of 
July 1, 1999, he had custody of his daughter, C., and that 
she was now living with him at the Crest Avenue address.  The 
veteran in his signed VA Declarations of Status of 
Dependents, dated and received in September 1999 and December 
1999, recorded the same information.  However, there is no 
mention of A. residing with him in the veteran's July 1999 
letter to VA or in either of his September 1999 or December 
1999 status of dependents declaration.

In December 1999, the RO increased the veteran's monthly 
pension to include his daughter, C., as a dependent, 
effective from October 1, 1999 (which was later amended by 
the RO in June 2000, to include C. as a dependent, effective 
from August 1, 1999, the first day of the month following the 
month she began living with the veteran).

In January 2000, the RO received the veteran's request for an 
effective date of July 1, 1995 (the effective date of the 
award of his nonservice-connected disability VA pension), for 
the inclusion of C. as his dependent for the purpose of 
receiving additional pension purposes.  In May 2000, he 
likewise request inclusion of his daughter A. as a dependent 
for additional pension purposes, for the period of July 1, 
1995 to June 1997, the month in which she graduated from high 
school.

Both in correspondence and in testimony presented at his 
video-teleconference, the veteran maintained that, although 
he signed the application for nonservice-connected VA pension 
in June 1995, he did not personally fill out the application.  
Also, he maintained that the person who completed the 
application rushed and confused the veteran.  According to 
the veteran, he always had custody of his children and 
supported them as best he could.  However, whenever he 
supported them financially, he primarily did so in cash, not 
by check, although if he had paid by check, he no longer had 
any canceled checks because he kept them only for a year.

Both A. and C., in separate sworn statements, dated and 
received in October 2001, essentially maintain that, for the 
majority of their lives, their father had cared and provided 
for them and that they lived with him for 95 percent of the 
time.  They further related that their father supported them 
in anything in which they were involved, including sports and 
doctors' visits, and that he did everything in his power to 
meet the needs and wants of his children.

The Board issued a decision denying this claim in 2002, which 
was vacated by the Court in April 2003.  The Board received a 
statement from the veteran with attachments including 
duplicates of the statements from C. and A. dated in 2001.  
Also included was a March 2002 letter from P.R., mother of C. 
and A.  This letter indicated that the veteran provided 
$100.00 monthly for his girls groceries.  He also provided 
clothes, as well as money for school trips and pictures.  She 
reported they did not have an order concerning custody or 
support, and that they lived two miles apart which made it 
easy for the children to spend time with each parent.  She 
reported he did as much as he could, and added that he was a 
constant presence in the life of his children.  She reported 
this was in the 1995 to 1997 time frame.  

In October 2003, a request for school attendance for C. 
indicated she was in school from September 2003 to January 
2004.  

In November 2003, the veteran responded to a Board letter 
indicating he had nothing else to submit and that the case 
should be processed immediately.  

In November 2003, the RO amended the veteran's pension award 
for 2003 based in part on C.'s earned income, and continued 
to pay benefits based on her school attendance.  

In December 2003, the Board remanded the claim to the RO for 
additional development consistent with the Joint Motion for 
Remand.  In February 2006, the RO contacted the schools 
attended by C. and A. and requested copies of the school 
records listing the addresses and guardian of record for each 
child for the time period in question.  The school responded 
that the veteran must provide a signed release of information 
before records could be released.  A February 2006 letter 
informed the veteran of this contact.  The RO also informed 
the veteran what information was necessary to substantiate 
the claim.  It provided a detailed list of what was needed, 
and listed the dates in question for each child.  He 
responded that month, without providing a release form and 
asking that his case be decided on the current evidence of 
record.  

In a March 2006 supplemental statement of the case, the RO 
denied the claim, noting that the veteran had not provided 
additional documentation relative to the time period in 
question for each daughter.  In March 2006, the veteran 
replied to this SSOC by indicating he had no additional 
evidence and waiving his time to submit additional evidence.  

In August 2007, he submitted a request for approval of school 
attendance for C. for the period from August 2007 to May 
2010.  

Analysis

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonserice-connected 
disability, or to a surviving spouse or child of a veteran 
because of the nonservice-connected death of the veteran.  
The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  If a veteran is unmarried (or married by not 
living with or reasonably contributing to the support of such 
veteran's spouse) and there is no child of the veteran in the 
veteran's custody or to whose support the veteran is 
reasonably contributing, the veteran is paid at the rate of a 
single veteran without dependents.  If there is a child of 
the veteran in the custody of the veteran or to whose support 
the veteran is reasonably contributing, the veteran is paid 
at a higher rate.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

A dependent child means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self support 
before reaching the age of 18 years or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. § 3.57(a).

The effective date for additional pension benefits for a 
dependent child is the latest date (emphasis added) of the 
following: (1) The date of claim, i.e., (i) the date of the 
birth of the child or adoption of a child, if the evidence of 
the event is received within one year of the event, otherwise 
(ii) the date notice is received of the dependent's 
existence, if the evidence is received within one year of VA 
request; (2) The date dependency arises; (3) The effective 
date of the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating action; or (4) the date of commencement of the 
veteran's award.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.401(b).

In the veteran's case, he is requesting that his daughter C. 
be included as his dependent for pension purposes, effective 
from the effective date of the award of nonservice-connected 
pension, July 1, 1995, through July 31, 1999, the day before 
the effective date C. was included as a dependent for pension 
purposes.  The record shows that C. was born in December 
1982; therefore, she did not reach the age of 18 years until 
December 2000.  However, it was on July 1, 1999, that C. 
became a member of the veteran's household, as related by 
both the veteran and C.  Prior to that time, the evidence 
shows that she was living with her mother at her mother's 
address, at least as early as June 1995.  Although the 
veteran, and P.R. in her March 2002, contend that he provided 
for C. during the time under consideration, there is no 
evidence that he reasonably contributed financial support for 
C..  Rather, the evidence shows that the veteran was not 
employed during this period and was receiving $194.00 monthly 
from Supplemental Security/Public Assistance as his only 
source of income.  There is no evidence showing that he 
received addition Supplemental Security/Public Assistance for 
either C. or A. during this period.

The veteran also is requesting that his daughter A. be 
included as a dependent for pension purposes, effective from 
July 1, 1995, the effective date of the award of nonservice-
connected pension, through June 1, 1997, the date she 
graduated from high school.  Since A. was born in December 
1978, she turned 18 years of age in December 1996; however, 
as a full-time student under 23 years of age, she could 
potentially meet the criteria as a dependent child, provided 
she resided in the veteran's household or was reasonably 
supported financially by the veteran.

The veteran's June 1995 application for pension, which he 
signed in the presence of two witnesses, notes that he was 
divorced and that his children, including both C. and A., 
were living with his former spouse, their mother, at an 
address other than the veteran's.  Further, he specifically 
noted that he was not contributing any support to either his 
former spouse or to the children.  Although later he and P.R. 
disputed this, during the veteran's July 1998 personal 
hearing, he essentially related that he did see his children 
or his former spouse very much.  He further testified that he 
did not have any money, so he could not give any money to his 
children.  During his February 1999 VA psychiatric 
examination, he related that his relations with his family 
were "terrible."  The veteran's Eligibility Verification 
Reports of March 1999 do not show that either C. or A. was 
living with him.  As noted earlier, it was not until July 
1999 that the veteran notified the RO that, as of the 
beginning of that month, C. was now living with him.  Nowhere 
in the record is there documentary evidence that A. was 
living in the veteran's household between July 1, 1995 
through the time she graduated from high school, June 1997.  
Rather, as of at least June 1995, she was residing at her 
mother's address.  Subsequent documents submitted by the 
veteran do not list her as a dependent of his household.  
Likewise, there is no evidence that the veteran was receiving 
additional Supplemental Security/Public Assistance for his 
daughter A. or that he was reasonably contributing to her 
financial support.
The Board realizes that the veteran may have given his 
children loving and moral support during the years at issue, 
although at least during some of the time at issue, his 
relations with his family, including his former spouse and 
children, by his own admission, may not have been the best.  
However, for a dependent child to be included for additional 
benefits purposes in the veteran's nonservice-connected 
disability pension, the dependent child must be residing in 
the veteran's household or, if not in his custody, he must be 
reasonably supporting the child financially.  In the 
veteran's case, neither C. (from July 1, 1995 through July 
31, 1999) or A. (from July 1, 1995 to June 1, 1997) meet the 
criteria as a dependent child for additional VA nonservice- 
connected benefits purposes.  The Board finds the statements 
of the veteran and P.R. to the contrary to be of insufficient 
probative weight comparatively.  Further, attempts by VA to 
clarify the address of C. and A. during the time period in 
question by obtaining school records have met with failure, 
as the veteran has refused to sign releases in order that VA 
could review the needed documents.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting additional nonservice-connected disability 
pension to the veteran, for the periods of time at issue, for 
his daughters C. and A..  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.




ORDER

Additional nonservice-connected disability pension benefits 
for the veteran's two children, C. and A., are denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


